Order entered May 21, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-12-01376-CR
                                      No. 05-12-01377-CR
                                      No. 05-12-01378-CR
                                      No. 05-12-01448-CR

                               JESSE CARL CASTILLO, Appellant

                                               V.

                                THE STATE OF TEXAS, Appellee

                    On Appeal from the 363rd Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F12-40677-W, F11-40913-W, F11-40914-W, F11-40924-W

                                           ORDER
        The Court REINSTATES the appeals.

        On April 23, 2013, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On May 17, 2013, we received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeals, we VACATE the April

23, 2013 order requiring findings.

        We GRANT appellant’s May 17, 2013 extension motion and ORDER appellant’s brief

filed as of the date of this order.

                                                     /s/   DAVID EVANS
                                                           JUSTICE